  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


ATSIE WILLIAMS,                )
                               )
      Plaintiff,               )
                               )        CIVIL ACTION NO.
      v.                       )         2:17cv723-MHT
                               )              (WO)
NATIONAL GENERAL               )
INSURANCE,                     )
                               )
      Defendant.               )

                            JUDGMENT

      The court having been informed that this cause is

now settled, it is the ORDER, JUDGMENT, and DECREE of

the   court   that   this   lawsuit    is   dismissed   in   its

entirety with prejudice, with the parties to bear their

own costs and with leave to the parties, within 49

days, to stipulate to a different basis for dismissal

or to stipulate to the entry of judgment instead of

dismissal, and with leave to any party to file, within

49 days, a motion to have the dismissal set aside and

the case reinstated or the settlement enforced, should

the settlement not be consummated.
    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket   as   a   final   judgment

pursuant   to   Rule   58   of   the   Federal     Rules   of   Civil

Procedure.

    This case is closed.

    DONE, this the 5th day of March, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
